Michigan ss: Supreme court Septr Term 1809

Joseph Campau Plt vs John Williams Dft

In Debt.
And the sd John by Harris H. Hickman his atty comes and defends the wrong and injury when &c and craves oyer of the original writ of Capias, issued out of the court of the District of Huron & Detroit at the suit of the said Joseph against the said John in this action, which sd writ is read to him in these words, Territory of Michigan &c (see return to the habeas corpus) Whereupon the said John prays Judgment of the Declaration aforesaid because he saith that in and by the original writ aforesaid, the marshal of the District aforesd is commanded to have the body of the sd John before the judges of the said District court, to answer unto the said Joseph in a plea that he render to the said Joseph, the sum of two hundred and fifteen pounds, two shillings and one penny Newyork currency, equal in value to five hundred and thirty seven dollars, seventy six cents lawful money of the United States which to him he doth owe and from him doth unjustly detain to his damage Eight hundred Dollars &c as in and by a copy of the said original writ, annexed to the writ of habeas corpus, by which the said action was removed into this court will more fully appear; and the said John in fact saith that in and by the Declaration of the said Joseph in this case filed in this court, although the sd Declaration is founded on the aforesaid writ and no other, he the sd John is charged in all & each of the counts in said Declaration, on an assumpsit, and not in debt, and the damages are charged against him the sd John in said Declaration at Eighteen hundred Dollars, wherefore for that the writ aforesaid doth not maintain the Declaration thereon founded, but is manifestly variant from the same in as much as the *180said writ is in debt, and the sd Declaration in case, and further in as much as the Damages are charged in the said writ at Eight hundred dollars and are charged in the said Declaration at Eighteen hundred Dollars, the sd John prays Judgment of the said Declaration, and if the sd John ought to answer to the sd Declaration of the sd Joseph
Hickman for Dft

[In the handwriting of Harris H. Hickman]